Hill, J.
Garnishment proceedings were filed in the county court. The garnishee filed an answer from which it appeared that certain county warrants payable to the defendant in fi. fa. were in the hands of the garnishee. The defendant in fi. fa. filed pleadings in the nature of a traverse to the answer of the garnishee, and a claim to the property; these pleadings alleging that the defendant in fi. fa. was the warden of the convicts of the county and an employee of the county; that the county warrants in the possession of the garnishee were for the pay of the defendant in fi. fa. for his services to the county in public work done by him, that he did not direct that they be left with the garnishee, and that they were the property of the county and were exempt from -garnishment. JSFo motion was made by the plaintiff in fi. fa. to dismiss these pleadings on the ground tliat the defendant in fi. fa. had not dissolved the garnishment and therefore was not a party to the ease. Judgment was entered by the. judge of the county court in favor of the plaintiff in fi. fa., holding the warrants subject to garnishment; and the defendant in fi. fa. appealed the case to the superior court.
1. The judge of the superior court did not err in refusing to sustain the motion of the plaintiff in fi. fa. to dismiss the appeal on the ground that the defendant in fi. fa. wa^, not a party to the case.
2. Before the answer of the garnishee to the summons of garnishment was filed, certain county warrants, issued for the defendant in fi. fa., were delivered into the possession of the garnishee, a private corporation, by the county authorities. Whether or not county warrants can be made the subject-matter of a garnishment proceeding, the case on appeal was submitted to the judge of the superior court without a jury, and evidence was submitted as to whether or not the defendant in fi. fa. had authorized the garnishee to receive the warrants for him; and, the facts testified to not demanding a finding that the garnishee was necessarily the agent of the defendant in fi. fa. in receiving the warrants, the judgment of the judge of the superior court in favor of the defendant in fi. fa. can not be disturbed.

Judgment affirmed.


JenMns, P. J., and Stephens, J., concur.